The court charged that if the jury believed the                 (455) testimony of Kerr as to the excess of $50, there was usury in the consideration of the deed. To this the defendant excepts. There is error, consistently with the testimony of Kerr. There may or may not have been a corrupt intent on the part of Alexander to exact usury. The question of intent ought to have been submitted to the jury, and it was error for his Honor to assume the existence of this corrupt intent from the fact that the bond sets forth a sum larger by $50 than the amount borrowed.
PER CURIAM.                                    Venire de novo.
Dist: Ray v. McMillan, 47 N.C. 229; Bynum v. Rogers, 49 N.C. 402. *Page 310